EXHIBIT 10.1

 

VOTING AGREEMENT

 

This Voting Agreement (the “Agreement”) is made and entered into as of May 12,
2004, between RITA Medical Systems, Inc., a Delaware corporation (“Parent”),
Horizon Medical Products, Inc., a Georgia corporation (the “Company”), and the
undersigned stockholder of Parent (“Holder”).

 

RECITALS

 

Pursuant to an Agreement and Plan of Merger dated as of May 12, 2004 (the
“Merger Agreement”) by and among Parent, Hornet Acquisition Corp., a Delaware
corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and the
Company, Merger Sub is merging with and into the Company (the “Merger”) and the
Company, as the surviving corporation of the Merger, will thereby become a
wholly-owned subsidiary of Parent. Concurrently with the execution and delivery
of the Merger Agreement and as a condition and inducement to the Company to
enter into the Merger Agreement, the Company has required that Holder enter into
this Agreement. The Holder is the record and beneficial owner of such number of
shares of the outstanding Common Stock, $0.001 par value per share, of Parent as
is indicated beneath Holder’s signature on the last page of this Agreement (the
“Shares”).

 

AGREEMENT

 

The parties agree as follows:

 

1. Agreement to Retain Shares.

 

(a) Transfer and Encumbrance. (1) Except as contemplated by the Merger
Agreement, and except as provided in Section 1(b) below, during the period
beginning on the date hereof and ending on the earlier to occur of (i) the
Effective Time (as defined in the Merger Agreement), and (ii) the Expiration
Date (as defined below), Holder agrees not to, directly or indirectly, transfer
(except as may be specifically required by court order), sell, exchange, tender,
pledge, assign, contribute to the capital of any entity, hypothecate or
otherwise dispose of (including by merger, consolidation or otherwise by
operation of law) or encumber the Shares or any New Shares (as defined below),
or to, directly or indirectly, make any offer or agreement relating thereto, (2)
Holder agrees not to, directly or indirectly, grant any proxies or powers of
attorney, deposit any of such Holder’s Shares into a voting trust or enter into
a voting agreement with respect to any of such Holder’s Shares, or enter into
any agreement or arrangement providing for any of the actions described in this
clause (2) and (3) Holder agrees not to, directly or indirectly, take any action
that could reasonably be expected to have the effect of preventing or disabling
Holder from performing Holder’s obligations under this Agreement at any time
prior to the earlier to occur of (i) the Effective Time, and (ii) the Expiration
Date. As used herein, the term “Expiration Date” shall mean the earlier to occur
of (i) the date of termination of the Merger Agreement in accordance with the
terms and provisions thereof and (ii) the date on which Parent’s Board of
Directors withdraws or modifies in a manner adverse to the Company the Parent
Recommendation (as defined in the Merger Agreement) in accordance with the
requirements of the second sentence of Section 4.4(e) of the Merger Agreement.

 

(b) Permitted Transfers. Section 1(a) shall not prohibit a transfer of Shares or
New Shares by Holder (i) in accordance with the provisions of Rule 144
applicable to Holder, (ii) if Holder is an individual (A) to any member of
Holder’s immediate family, or to a trust for the benefit of Holder or any member
of Holder’s immediate family, or (B) upon the death of Holder, or (iii) if
Holder is a partnership or limited liability company, to one or more partners or
members of Holder or to an affiliated Person under common control with Holder;
provided, however, that a transfer referred to in clauses (ii) and (iii) of this
sentence shall be permitted only if, as a precondition to such transfer, the
transferee agrees in writing to be bound by all of the terms of this Agreement.

 

(c) New Shares. Holder agrees that any shares of capital stock of Parent that
Holder purchases or with respect to which Holder otherwise acquires record or
beneficial ownership after the date of this Agreement and prior to the earlier
to occur of (i) the Effective Time and (ii) the Expiration Date (“New Shares”)
shall be subject



--------------------------------------------------------------------------------

to the terms and conditions of this Agreement to the same extent as if they
constituted Shares. Holder further agrees that any shares of capital stock of
Parent that Holder purchases or with respect to which Holder otherwise acquires
record or beneficial ownership after the date of this Agreement and prior to the
earlier to occur of (i) the record date for Parent’s 2005 annual meeting of
stockholders and (ii) the Expiration Date shall be subject to the terms and
conditions of Section 2(b) of this Agreement.

 

(d) Stop Transfer. From and after the date of this Agreement through the term of
this Agreement, Parent will not register or otherwise recognize the transfer
(book-entry or otherwise) of any Shares or any certificate or uncertificated
interest representing any of Holder’s Shares, except as permitted by, and in
accordance with, Section 1(b).

 

2. Agreement to Vote Shares.

 

(a) Until the earlier to occur of (i) the Effective Time and (ii) the Expiration
Date, at every meeting of the stockholders of Parent called with respect to any
of the following, and at every adjournment thereof, and on every action or
approval by written consent of the stockholders of Parent with respect to any of
the following, Holder shall vote or consent the Shares and any New Shares (i) in
favor of approval of the issuance of shares of the Common Stock of Parent in the
Merger and (ii) against any proposal for any recapitalization, merger, sale of
assets or other business combination (other than the Merger) between Parent and
any person or entity other than the Company or any other action or agreement
that could reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of Parent or
Merger Sub under the Merger Agreement or Holder under this Agreement or which
could reasonably be expected to result in any of the conditions to the
obligations of Parent and Merger Sub under the Merger Agreement not being
fulfilled. This Agreement is intended to bind Holder as a stockholder of Parent
only with respect to the specific matters set forth herein. Except as set forth
in clauses (i) and (ii) of this Section 2, Holder shall not be restricted from
voting in favor of, against or abstaining with respect to any other matter
presented to the stockholders of Parent.

 

(b) At each of the 2004 and 2005 annual meeting of stockholders of Parent, and
at any adjournment or postponement of either such meeting, Holder shall vote all
shares of capital stock of Parent owned beneficially or of record by Holder as
of the record date for each such annual meeting in favor of the election of the
nominees for director recommended for election by the Board of Directors of
Parent; provided, however, that Holder shall have no obligation under this
Section 2(b) in the event that the Expiration Date occurs prior to either such
annual meeting of stockholders; provided further, that Holder shall have no
obligation under this Section 2(b) with respect to the 2005 annual meeting of
stockholders of Parent if (i) either of the individuals designated by Parent
pursuant to section 5.17(a) of the Merger Agreement to serve as a Class II
director of Parent is willing, able and qualified to serve as a director of
Parent and is not one of the nominees the Board of Directors of Parent
recommends for election at the 2005 annual meeting of stockholders of Parent or
(ii) Parent’s compensation policy with respect to non-employee directors is
modified in any material respect prior to the 2005 annual meeting of
stockholders of Parent. Notwithstanding the foregoing, nothing in this
Agreement, including without limitation this Section 2(b), shall restrict
Holder’s ability to sell, transfer or otherwise dispose of shares of the capital
stock of Parent following the Effective Time, and no transferee of shares of the
capital stock of Parent beneficially owned by Holder shall have any obligation
under this Agreement after the Effective Time.

 

3. Irrevocable Proxy. Concurrently with the execution of this Agreement, Holder
agrees to deliver to the Company a proxy in the form attached hereto as Exhibit
A (the “Proxy”), which shall be irrevocable to the extent provided in the
Georgia Business Corporation Code covering the Shares and New Shares.

 

4. Representations, Warranties and Covenants of Holder. Holder hereby
represents, warrants and covenants to the Company that Holder (i) is the record
and beneficial owner of the Shares, which at the date of this Agreement and at
all times up until the earlier to occur of (A) the Effective Time, and (B) the
Expiration Date, will be free and clear of any liens, claims, options, charges
or other encumbrances, and (ii) does not own of record or beneficially any
shares of capital stock of Parent other than the Shares (excluding shares as to
which

 

2



--------------------------------------------------------------------------------

Holder currently disclaims beneficial ownership in accordance with applicable
law). Holder has the legal capacity, power and authority to enter into and
perform all of Holder’s under this Agreement (including under the Proxy). This
Agreement (including the Proxy) has been duly and validly executed and delivered
by Holder and constitutes a valid and binding agreement of Holder, enforceable
against Holder in accordance with its terms, subject to (a) laws of general
application relating to bankruptcy, insolvency and the relief of debtors and (b)
rules of law governing specific performance, injunctive relief and other
equitable remedies. If Holder is married and Holder’s Shares constitute
community property, this Agreement (including the Proxy) has been duly
authorized, executed and delivered by, and constitutes a valid and binding
agreement of, Holder’s spouse, enforceable against such person in accordance
with its terms.

 

5. Additional Documents. Holder hereby covenants and agrees to execute and
deliver any additional documents reasonably necessary to carry out the purpose
and intent of this Agreement.

 

6. Consent and Waiver. Holder hereby gives any consents or waivers that are
reasonably required for the consummation of the Merger under the terms of any
agreement to which Holder is a party or pursuant to any rights Holder may have.

 

7. Termination. This Agreement and the Proxy delivered in connection herewith
shall terminate and shall have no further force or effect as of the earlier to
occur of (i) the Expiration Date and (ii) the date following the date of the
2005 annual meeting of stockholders of Parent, including any adjournment or
postponement thereof.

 

8. Fiduciary Duties. Notwithstanding anything in this Agreement to the contrary:
(i) Holder makes no agreement or understanding herein in any capacity other than
in Holder’s capacity as a record holder and beneficial owner of the Shares, (ii)
nothing in this Agreement shall be construed to limit or affect any action or
inaction by Holder, or any officer, partner, member or employee, as applicable,
of Holder, serving on Parent’s Board of Directors acting in such person’s
capacity as a director or fiduciary of Parent, and (iii) Holder shall have no
liability to the Company or any its affiliates under this Agreement as a result
of any action or inaction by Holder, or any officer, partner, member or
employee, as applicable, of Holder, serving on Parent’s Board of Directors
acting in such person’s capacity as a director or fiduciary of Parent.

 

9. Miscellaneous.

 

(a) Amendments and Waivers. Any term of this Agreement may be amended or waived
with the written consent of the parties or their respective successors and
assigns. Any amendment or waiver effected in accordance with this Section 9(a)
shall be binding upon the parties and their respective successors and assigns.

 

(b) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of Delaware, without
giving effect to principles of conflicts of law.

 

(c) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

(d) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(e) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or 72 hours
after being deposited in the regular mail as certified or registered mail
(airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below, or as subsequently modified by written notice.

 

3



--------------------------------------------------------------------------------

(f) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

 

(g) Specific Performance. Each of the parties hereto recognizes and acknowledges
that a breach of any covenants or agreements contained in this Agreement will
cause the Company to sustain damages for which it would not have an adequate
remedy at law for money damages, and therefore each of the parties hereto agrees
that in the event of any such breach the Company shall be entitled to the remedy
of specific performance of such covenants and agreements and injunctive and
other equitable relief in addition to any other remedy to which they may be
entitled, at law or in equity.

 

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

The parties have caused this Agreement to be duly executed on the date first
above written.

 

PARENT

 

By:                                      
                                                           

Name:                                     
                                                      

Title:                                     
                                                        

 

Address: RITA Medical Systems, Inc.

967 North Shoreline Blvd.

Mountain View, CA 94043

Attention: Joseph DeVivo, President and Chief

  Executive Officer

Facsimile No.: (650) 967-1691

 

COMPANY

 

By:                                      
                                                           

Name:                                     
                                                      

Title:                                     
                                                        

 

Address: Horizon Medical Products, Inc.

One Horizon Way

Manchester, GA 91816

Attention: Robert Wenzel, President

Facsimile No.: (706) 846-5226

 

 

SIGNATURE PAGE TO VOTING AGREEMENT



--------------------------------------------------------------------------------

HOLDER

By:                                      
                                                           

Name:                                     
                                                      

Title:                                     
                                                        

 

Holder’s Address for Notice:

 

                                                                               
                         

                                                                               
                         

                                                                               
                         

 

Shares owned of record:


--------------------------------------------------------------------------------

  Beneficially owned shares:


--------------------------------------------------------------------------------

Class of Shares


--------------------------------------------------------------------------------

  Number


--------------------------------------------------------------------------------

  Class of Shares


--------------------------------------------------------------------------------

  Number


--------------------------------------------------------------------------------

             

 

 

 

SIGNATURE PAGE TO VOTING AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

 

IRREVOCABLE PROXY

TO VOTE STOCK OF

RITA MEDICAL SYSTEMS, INC.

 

The undersigned stockholder of RITA Medical Systems, Inc. a Delaware corporation
(“Parent”), hereby irrevocably (to the full extent permitted by the Delaware
General Corporation Law) appoints the Chief Executive Officer, President and
Chief Financial Officer of Horizon Medical Products, Inc. a Georgia corporation
(the “Company”), and each of them, as the sole and exclusive attorneys and
proxies of the undersigned, with full power of substitution and resubstitution,
to vote and exercise all voting and related rights (to the full extent that the
undersigned is entitled to do so) with respect to all of the shares of capital
stock of Parent that now are or hereafter may be owned of record or beneficially
by the undersigned, and any and all other shares or securities of Parent issued
or issuable in respect thereof on or after the date hereof (collectively, the
“Shares”) in accordance with the terms of this Proxy. The Shares and that
certain Voting Agreement of even date herewith, by and among Parent, the Company
and the undersigned (the “Voting Agreement”). The shares of capital stock of the
Company owned by the undersigned stockholder of Parent as of the date of this
Proxy are listed beneath the undersigned’s signature on the final page of this
Proxy. Upon the undersigned’s execution of this Proxy, any and all prior proxies
given by the undersigned with respect to any Shares are hereby revoked and the
undersigned agrees not to grant any subsequent proxies with respect to the
Shares until after the earlier to occur of (i) the Expiration Date (as defined
below) and (ii) the Effective Time (after which time the undersigned agrees not
to grant any proxy with respect to shares of the capital stock of Parent in a
manner inconsistent with this Proxy).

 

This Proxy is coupled with an interest, is irrevocable (to the extent permitted
by the Delaware General Corporation Law), is granted pursuant to the Voting
Agreement and is granted in consideration of Parent entering into that certain
Agreement and Plan of Merger, of even date herewith, by and among the Company,
Parent and Hornet Acquisition Corp., a Delaware corporation (“Merger Sub”) and
wholly-owned subsidiary of Parent (the “Merger Agreement”). The Merger Agreement
provides for the merger of Merger Sub with and into the Company (the “Merger”).
As used herein, the term “Expiration Date” shall mean the earlier to occur of
(i) the date of termination of the Merger Agreement in accordance with the terms
and provisions thereof and (ii) the date on which Parent’s Board of Directors
withdraws or modifies in a manner adverse to the Company the Parent
Recommendation (as defined in the Merger Agreement) in accordance with the
requirements of the second sentence of Section 4.4(e) of the Merger Agreement.

 

The attorneys and proxies named above, and each of them, are hereby further
authorized and empowered by the undersigned, at any time prior to the earlier to
occur of (i) the Effective Time and (ii) the Expiration Date, to act as the
undersigned’s attorney and proxy to vote the Shares, and to exercise all voting
and other rights of the undersigned with respect to the Shares (including,
without limitation, the power to execute and deliver written consents pursuant
to the Delaware General Corporation Law), at every annual, special or adjourned
meeting of the stockholders of Parent and in every written consent in lieu of
such meeting (i) in favor of approval of the issuance of shares of Parent Common
Stock in the Merger and (ii) against any proposal for any recapitalization,
merger, sale of assets or other business combination (other than the Merger)
between Parent and any person or entity other than the Company or any other
action or agreement that could reasonably be expected to result in a breach of
any covenant, representation or warranty or any other obligation or agreement of
Parent or Merger Sub under the Merger Agreement or the undersigned under the
Voting Agreement or which could reasonably be expected to result in any of the
conditions to the obligations of Parent or Merger Sub under the Merger Agreement
not being fulfilled.

 

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the earlier to occur (i)
the Expiration Date and (ii) the date following the date of the 2005 annual
meeting of stockholders of Parent, including any adjournment or postponement
thereof, to act as the undersigned’s attorney and proxy to vote all Shares owned
beneficially or of record by the undersigned as of the record date for each
annual meeting of Parent stockholders, and to exercise all voting and other
rights of the undersigned with respect to such shares (including, without
limitation, the power to execute and deliver written



--------------------------------------------------------------------------------

consents pursuant to the Delaware General Corporation Law), at every annual
meeting of the stockholders of Parent, including any adjournment or postponement
thereof, in favor of the election of nominees to the Board of Directors of
Parent recommended for election by the Board of Directors of Parent.

 

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

 

This Proxy is irrevocable (to the extent provided in the Delaware General
Corporation Law).

 

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

Dated: May    , 2004

 

                                                                               
                              

(Signature of Holder)

 

                                                                               
                              

(Print Name of Holder)

 

                                                                               
                              

(Title of Signatory if Holder is an Entity)

 

Shares owned of record:


--------------------------------------------------------------------------------

  Beneficially owned shares:


--------------------------------------------------------------------------------

Class of Shares


--------------------------------------------------------------------------------

  Number


--------------------------------------------------------------------------------

  Class of Shares


--------------------------------------------------------------------------------

  Number


--------------------------------------------------------------------------------

             

 

 

 

 

SIGNATURE PAGE TO IRREVOCABLE PROXY